Case 7:21-cv-00419-VB Document 37 Filed 07/21/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
eee errr a -X
RICHARD SEEMER,

Plaintiff,

 

 

V.

VILLAGE OF TUCKAHOE, LAWRENCE
~ROTTA, PETER COSTA, MICHAEL

GUTTMAN, VINCENT PINTO, JOHN AND

JANE DOE 1 THROUGH 10, ANDREA

PINTO, CHRISTOPHER AUBRY, ANDREW

ZIROLNIK, ABELARDO BAUTISTA, and

JAMES KENNEDY,

Defendants.

ee tees ee — - -X

ORDER OF DISMISSAL

21 CV 419 (VB)

 

 

The Court has been advised that the parties have reached a settlement of this case.
Accordingly, it is hereby ORDERED that this action is dismissed without costs, and without
prejudice to the right to restore the action to the Court’s calendar, provided the application to
restore the action is made by no later than August 20, 2021. To be clear, any application to
restore the action must be filed by August 20, 2021, and any application to restore the action
filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
canceled. Any pending motions are moot.

The Clerk is instructed to close this case.

Dated: July 21, 2021
White Plains, NY .

SO ORDERED:

Vuk

Vincent L. Briccetti
United States District Judge

 

 

 
